Citation Nr: 9924780	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which reduced the rating assigned 
for the veteran's back disability from 20 percent to 10 
percent.  In April 1996, the Board, reversing the RO's 
determination, reinstated the 20 percent rating assigned to 
the veteran's lumbosacral strain.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).

The Court, in a Memorandum Decision dated in August 1996, 
vacated the April 1996 Board decision to the extent that it 
denied a rating greater than 20 percent and remanded the 
decision for readjudication.  Thereafter, the Board remanded 
the case to the RO in February 1997 for further development.  
The RO, having complied with the instructions on remand, has 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbosacral strain is productive of 
tenderness and moderate limitation of motion.

3.  The veteran's lumbosacral strain is not characteristic of 
severe symptomatology.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The veteran's lumbosacral strain has been awarded a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  Under the rating schedule, a 20 
percent evaluation is assigned when the back disability is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position, 
while a 40 percent evaluation is for assignment for a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In the alternative, the veteran's lumbosacral strain may be 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  Under this Diagnostic Code, moderate limitation of 
the lumbar spine is rated at 20 percent and severe limitation 
of the lumbar spine is rated at 40 percent.  When a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).  The VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

The Board finds that the veteran has been afforded numerous 
VA examinations during the past several years and that these 
examinations provide a consistent and comprehensive 
assessment of his low back disability.  Based upon these 
examinations, the Board concludes that the evidence does not 
support a higher evaluation for the veteran's lumbosacral 
strain.  In so finding, the Board has taken into 
consideration the factors delineated in 38 C.F.R. §§ 4.40, 
4.45 (1998), as well as the veteran's limited range of motion 
and complaints of chronic pain.

The Board specifically notes that the veteran testified at a 
February 1995 RO hearing that he experienced constant pain of 
the low back which radiated down both legs since the time of 
his in-service injury.  Likewise, the veteran presented to VA 
examiners with similar complaints in May 1993, August 1995, 
and July, October, and December 1997.  At those times, all 
objective findings, including examination of the lower 
extremities, and the radiology reports of the low back, were 
within normal limits.  The only impairment noted by the 
examiners were tenderness of the low back and some limitation 
of motion.  However, several of the examiners commented or 
suggested that the veteran's range of motion appeared to be 
limited, not by pain, but by his voluntary action.  In July 
1997, the examiner specifically stated that there was no 
objective evidence of a back disability or radicular 
symptoms, and that the veteran had no impairment as to 
employment.  He further opined that it was not likely that 
any present manifestations of disability were related to the 
veteran's in-service injury.

In summary, the veteran has complained of daily back pain 
since his in-service injury of more than 20 years ago.  
However, he has acknowledged that he has not sought any form 
of medical care or therapeutic treatment for his back.  He 
also has testified that he has not suffered any impairment of 
his ability to maintain employment or to engage in activities 
of daily life.  The VA examinations have documented some 
tenderness and limited range of motion.  Based on those 
findings, the Board, in its April 1996 decision, resolved all 
doubt in favor of the veteran and reinstated a 20 percent 
evaluation.  On the contrary, the VA examinations have 
discovered no objective manifestations of a back disability.  
In particular, the examiners have made no objective findings 
of radiculopathy, lower extremity dysfunction, muscle spasms, 
neurological findings, or other abnormality which would be 
revealed by x-ray.  In addition, some of the examiners have 
opined that the veteran only suffers from mechanical low back 
pain and that any present symptoms are not related to his in-
service strain.

Therefore, the Board finds that the veteran is not entitled 
to a higher evaluation pursuant to Diagnostic Code 5295 as 
his lumbosacral strain has not been manifested by listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  In addition, the veteran's low back disability 
has not produced severe limitation of motion, disc disease, 
demonstrable muscle spasm, neuropathy, fractured vertebra, or 
ankylosis of the spine, and therefore, does not warrant a 
higher evaluation pursuant to alternative Diagnostic Codes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5292, 
5293 (1998).

Finally, the Board recognizes that it must consider whether 
the veteran's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (1998).  The Board finds that 
the evidence does not support a finding of functional loss 
due to the aforementioned factors.  In particular, the most 
recent VA examiner specifically found no objective evidence 
of functional impairment, incoordination, or impaired ability 
to execute skills.  Additionally, all VA examiners noted 
normal strength, and did not find instability, atrophy, or 
deformity.  The Board emphasizes that claims of functional 
loss due to pain or weakness must be supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  
Therefore, the Board can find no basis under which to grant 
the veteran an increased evaluation and the appeal must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
lumbosacral strain has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

